Title: From Benjamin Franklin to [the Duc de La Rochefoucauld], [after 7 June 1777]
From: Franklin, Benjamin
To: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de


Sir
[After June 7, 1777]
Excuse if you can my detaining these Papers so long. My Time every day is devoured by Applications of Officers and People who would go to America.
We have no certain Account of the Arrival of the Amphitrite. We fear she has been destroyed by the English with all on board; as they give us in the Papers an Account of their having blown up a French Ship of 24 Guns off the Capes of Delaware.
We have no Accounts mentioning the separate Assent of the States to the Constitution. Nor that it is disapprov’d by any one of them. With the greatest Respect and Esteem, I have the honour to be Your Grace’s most obedient and most humble Servant
B Franklin

I have attempted to make some Corrections; but not well understanding French, probably I have not done them well; they are in Crayon, which you can rub out.

